DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a counter" in both lines 8 and 25.  There is insufficient antecedent basis for the limitation in the claim at line 25.  Based on the specification, it is unclear if the counter in both lines 8 and 25 are the same or different counters.  The method steps shown in Figure 10 appears to use the same counter.  However, no other mention of counter appears to be discussed in the specification.  For the purpose of this examination, the logic circuit disclosed will be equated to the method shown in Figure 10, where line 25 will be interpreted as “the counter”.
Claims 12-20 are rejected for the same reasons as discussed above for Claims 11 because each of Claims 12-20 depends from Claim 11.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a method for measuring a control system response time of a second clock tree, 
initiating a delay change of a delay induced by the programmable delay line and starting a time measurement,
at least one iteration of
measuring the skew between the second clock signal and the first clock signal;
comparing the measured skew with the stored skew;
based on the result of the comparison, stopping after a current iteration and stopping the time measurement, and
wherein a result of the time measurement is the control system response time;
in combination with all the other claimed limitations.
Claims 2-10 are allowed for depending from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Searles et al. (US 7,765,425 B1) teaches an “incrementally adjustable skew and duty cycle correction for clock signals within a clock distribution network” (title) (see also Figures 1A and 1B), but does not teach a method, as recited in Claim 1 of the present application, “initiating a delay change of a delay induced by the programmable delay line and starting a time measurement” and “based on the result of the comparison, stopping after a current iteration and stopping the time measurement and wherein a result of the time measurement is the control system response time”.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANA J. CHENG/Examiner, Art Unit 2849